Case 1:19-cr-02032-SMJ ECF No. 217 _ filed 10/06/20

MARK A. LARRANAGA
WALSH & LARRANAGA
705 2" Ave., Ste. 501
Seattle, WA 98104
Telephone: (206) 972-0151

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorneys for Defendant
Donovan Cloud

TIME:

PagelD.1820 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

9:00 a.m.

FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)
UNITED STATES OF AMERICA, )
Plaintiff, NO. 1:19-CR-02032-SMJ-2
VS.
NOTICE RE:
DONOVAN CLOUD, ) VIDEOCONFERENCING
Defendant. )
)
DATE: October 27, 2020
)
)
)
)

 

Defense (Donovan Cloud) Notice re: Videoconference

 

On or about October 2, 2020, the Court issued ECF No. 215 directing the parties

to file a notice regarding its position as to the hearing being conducted by

 
Case 1:19-cr-02032-SMJ ECF No. 217 filed 10/06/20 PagelD.1821 Page 2 of 2

videoconference. As noted in James Cloud’s notice (ECF No. 216), Donovan Cloud
does not object to the hearing be held in-person, and as such requests that he attend in-
person. Counsel for James Cloud and for the Government have no objection to the

hearing be held in-person in the courtroom.

DATED this 6" day of October, 2020.
Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127

/s/ Mark A. Larrafiaga
MARK A. LARRANAGA, WSBA 2275

Attorneys for Defendant Donovan Cloud

CERTIFICATE OF SERVICE

I certify that on October 6, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF System, which will notify all counsel of record

of its filing.

/s/ Lugene M. Borba
Legal Assistant to Richard A. Smith

Defense (Donovan Cloud) Notice re: Videoconference

 

 
